Citation Nr: 0821946	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-20 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for varicose veins.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claims.  While the 
Board has determined that new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD, it further finds that this claim must now be remanded 
for further evidentiary development.

The issues of entitlement to service connection for PTSD, 
hepatitis C, varicose veins, and a cervical spine disorder 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for PTSD was denied in an October 2002 rating decision that 
was not appealed.  

2.  The evidence submitted since the October 2002 rating 
decision pertinent to the claim for service connection for 
PTSD is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied the 
veteran's application to reopen a claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  Evidence received since the October 2002 rating decision 
is new and material, and the appellant's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for PTSD

The record reflects that an application to reopen the 
veteran's claim for service connection for PTSD was denied by 
a rating action in October 2002.  The veteran did not file a 
timely notice of disagreement with that rating decision and 
accordingly, it became final when the veteran did not perfect 
his appeal within the statutory time limit.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As such, the veteran's claim 
for service connection for PTSD may only be reopened if new 
and material evidence is submitted.  Based on the grounds 
stated for the denial of the claim in the October 2002 rating 
decision, new and material evidence would consist of medical 
evidence of a current diagnosis of PTSD and/or evidence 
linking such diagnosis to a stressor during service.  In this 
regard, additional evidence received in this case includes VA 
treatment records containing diagnoses of PTSD, as well as 
additional details of stressors provided by the veteran.  

The Board finds that newly submitted evidence warrants the 
reopening of the claim, and that this evidence was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  
Therefore, the Board concludes that the claim for service 
connection for PTSD is reopened.




ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.


REMAND

Having determined that new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD, the Board finds that this and the remaining claims on 
appeal require further evidentiary development, as expressed 
more fully below.

First, while the veteran had indicated that he is in receipt 
of Social Security Administration (SSA) disability benefits 
as a result of his PTSD, there is no indication that the 
documents and records from this claim were ever requested by 
the RO.  

In addition, in a written statement dated in April 2004, the 
veteran indicated that he had been treated at the VA Medical 
Center in Birmingham, Alabama since 1983, at the VA Medical 
Center in Tuscaloosa, Alabama since 1984, and at the VA 
Medical Center in Decatur, Georgia since 1983, but the record 
does not reflect that the veteran's records were ever 
requested back to the date the veteran reportedly began to 
treat at each VA medical facility.  The veteran had also 
previously reported that he received treatment at the 
Birmingham Vet Center.  

The duty to assist applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA, or 
Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2007).  
Therefore, the RO must make an effort to obtain any 
additional available VA records and all available records 
relating to the appellant's claim for Social Security 
disability benefits.

Additionally, with respect to the claim for service 
connection for PTSD, only one of the veteran's reported 
stressors occurred while the veteran was physically in 
Vietnam (the 1969 incident in which the veteran was taken 
into custody after repeatedly discharging his weapon upon 
being told that he was required to complete another session 
of guard duty), and the Board finds that there are 
insufficient details about this incident to permit a 
reasonable search for any potential records, especially given 
the fact that the veteran contends that he was attached to 
the 71st Maintenance Battalion in Vietnam at this time, and 
his personnel records clearly reflect that he was attached to 
the 243rd Field Service Company as a canvas repairman while 
in Vietnam from May 1969 to April 1970, and to the "304th 
S&S Co" for the month of April 1970, as a dryer specialist.  
However, the veteran has also reported that his unit in 
Vietnam came under enemy fire on several occasions while he 
was attached to it.  Consequently, the Board finds that an 
effort should be made to contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) for the purpose of 
obtaining any unit records available for the 243rd Field 
Service Company for the period of May 1969 to April 1970, and 
for the "304th S&S Co" for the month of April 1970.  In the 
event that one of the veteran's claimed stressors are 
verified, including the stressor of his unit being subjected 
to enemy fire, the veteran should then be provided with a 
psychiatric examination to determine whether the veteran has 
PTSD that is linked to the verified stressor or stressors.

With respect to the claims for service connection for 
hepatitis C and a cervical spine disorder, service treatment 
records reflect the notation "Hepatitis-Infection" at the 
end of an entry relating to treatment for radiating neck pain 
on August 31, 1970, and the veteran is still noting to be 
suffering from unresolved cervical strain as of October 22, 
1970.  There is also evidence that the veteran is currently 
suffering from hepatitis C and a disorder of the cervical 
spine.  Therefore, the Board finds that the veteran should be 
afforded appropriate VA examinations to determine whether it 
is at least as likely as not that he currently has hepatitis 
C and a cervical spine disorder that are related to his 
active military service.  38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain additional VA treatment records 
for the veteran in the possession of 
the VA Medical Center in Birmingham, 
Alabama, dated since 1983; the VA 
Medical Center in Tuscaloosa, Alabama, 
dated since 1984; and the VA Medical 
Center in Decatur, Georgia, dated since 
1983.  

2.  Arrangements should be made to 
obtain the veteran's treatment record 
from the Vet Center in Birmingham, 
Alabama.  

3.  Request from the Social Security 
Administration all records related to 
the veteran's claim for SSA disability 
benefits approved in approximately 
1994, including all medical records and 
copies of all decisions or 
adjudications.

4.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802 (previously 
known as U.S. Center for Unit Records 
Research (CURR)), and request that 
JSRRC research the unit history of the 
243rd Field Service Company for the 
period of May 1969 to April 1970, and 
the unit history of the "304th S&S Co" 
for the month of April 1970, to 
determine whether either unit was 
subjected to enemy fire during the 
applicable time period.  

5.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the veteran 
for a VA psychiatric examination.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the 
opinion that is provided.   

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
are to be accomplished.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of his 
hepatitis C.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  

If hepatitis C is found to be present, 
the examiner should consider the 
notation of "Hepatitis-Infection" 
contained within the veteran's service 
treatment records, and render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hepatitis C had its onset during active 
service or is related to any in-service 
disease or injury.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any disorder 
of the cervical spine.  The veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.  

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the veteran has a 
cervical spine disorder, and, if so, 
whether his cervical spine disorder had 
its onset during active service or is 
related to any in-service disease or 
injury.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


